 Fill in this information to identify the case:

 Debtor name            IFS Filing Systems LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NEW YORK

 Case number (if known)               1-19-10412
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,915,411.72

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,915,411.72


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       15,066,467.26


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            49,151.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,677,248.79


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         17,792,867.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                     Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                     Description: Main Document , Page 1 of 45
 Fill in this information to identify the case:

 Debtor name         IFS Filing Systems LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)         1-19-10412
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     M&T Bank                                                Corporate Checking              7523                                    $87,804.97




           3.2.     Keybank                                                 Corporate Banking               7151                                    $44,164.97



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $131,969.94
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 2 of 45
 Debtor         IFS Filing Systems LLC                                                                Case number (If known) 1-19-10412
                Name


           11a. 90 days old or less:                            863,598.02       -                                   0.00 = ....                $863,598.02
                                              face amount                               doubtful or uncollectible accounts




           11b. Over 90 days old:                                    41,507.00   -                                  0.00 =....                   $41,507.00
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                 $905,105.02
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress
           Unknown                                    07/31/2018                                    $0.00                                       $177,362.00



 21.       Finished goods, including goods held for resale
           Less -1,000,000 to
           account for negative
           reserve for obsolete                       07/31/2018                               Unknown                                        $2,536,340.00



 22.       Other inventory or supplies
           Paper, tabs                                07/31/2018                                    $0.00                                       $817,505.00



 23.       Total of Part 5.                                                                                                               $3,531,207.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                      0.00 Valuation method                          Current Value                                  0.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 3 of 45
 Debtor         IFS Filing Systems LLC                                                        Case number (If known) 1-19-10412
                Name


               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Misc. computer equipment                                                   $47,076.15                                        $47,076.15


           Machinery and equipment                                                   $281,189.39                                       $281,189.39



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $328,265.54
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1999 GMC Truck                                                     $2,678.14                                         $2,678.14




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 4 of 45
 Debtor         IFS Filing Systems LLC                                                        Case number (If known) 1-19-10412
                Name

 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Equipment Rental (Stamp Machine)                                                $0.00                                             $259.00



 51.        Total of Part 8.                                                                                                            $2,937.14
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 1125 West Heather
                     Avenue
                     Milwaukee, WI 53224                  lease                             $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 5 of 45
 Debtor         IFS Filing Systems LLC                                                        Case number (If known) 1-19-10412
                Name


        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            http://www.integratedfiling.com/                                                $0.00                                               $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer list                                                                   $0.00                                               $0.00



 64.        Other intangibles, or intellectual property
            Section 197 Intangibles                                                   $15,927.08                                        $15,927.08



 65.        Goodwill

 66.        Total of Part 10.                                                                                                         $15,927.08
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 6 of 45
 Debtor          IFS Filing Systems LLC                                                                              Case number (If known) 1-19-10412
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $131,969.94

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $905,105.02

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $3,531,207.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $328,265.54

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $2,937.14

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $15,927.08

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $4,915,411.72            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,915,411.72




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 7 of 45
 Fill in this information to identify the case:

 Debtor name          IFS Filing Systems LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)              1-19-10412
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Estate of Aida J. Corey                       Describe debtor's property that is subject to a lien             $15,066,467.26                   Unknown
        Creditor's Name                               All assets of the Debtor
        c/o Administrator -- Jeffrey
        P. Markello
        P.O. Box 399
        Elma, NY 14059-0399
        Creditor's mailing address                    Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        April 2017                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                          $15,066,467.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   26

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 8 of 45
 Fill in this information to identify the case:

 Debtor name         IFS Filing Systems LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)           1-19-10412
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $49,151.00          $49,151.00
           U.S. Department of Labor (OSHA)                           Check all that apply.
           310 W. Wisconsin Avenue                                      Contingent
           Room 1180                                                    Unliquidated
           Milwaukee, WI 53203
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           $0.00
           U.S. Government Publishing Office                         Check all that apply.
           732 North Capitol Street NW                                  Contingent
           Washington, DC 20401                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Potential Bidding Penalties / Destruction Costs
                                                                     Claim
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   53864                               Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 9 of 45
 Debtor       IFS Filing Systems LLC                                                                          Case number (if known)          1-19-10412
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    $0.00
           Wisconsin Department of Revenue                           Check all that apply.
           2135 Rimrock Road                                            Contingent
           Madison, WI 53713                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales and Use Tax Audit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $1,517,848.65
           11225 Heather, LLC                                                          Contingent
           9450 West Bryn Mawr                                                         Unliquidated
           Suite 750                                                                   Disputed
           Des Plaines, IL 60018
                                                                                   Basis for the claim:     Court Judgment
           Date(s) debt was incurred June 16, 2017
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $2,387.13
           Aaron Marketing Co.                                                         Contingent
           158 N. Starflowers St.                                                      Unliquidated
           Brea, CA 92821                                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $858.79
           Absorbtech Inc                                                              Contingent
           Bin 88479                                                                   Unliquidated
           Milwaukee, WI 53288-0479                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $669.60
           ACPO Ltd                                                                    Contingent
           PO Box 637686                                                               Unliquidated
           Cincinnati, OH 45263-7686                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $291.72
           Actega Wit, Inc.                                                            Contingent
           26537 Network Place                                                         Unliquidated
           Chicago, IL 60673-1265                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 10 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,735.30
          Adm Corporation                                                       Contingent
          P.O. Box 8500-41205                                                   Unliquidated
          Philadelphia, PA 19178-8500                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $411.14
          AmeriKen                                                              Contingent
          618 N. Edgewood Ave.                                                  Unliquidated
          Wood Dale, IL 60191                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $876.80
          Avery Dennision / Fasson                                              Contingent
          PO Box 096989                                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $275.00
          Blair Fire Protection                                                 Contingent
          13111 W Silver Spring Dr.                                             Unliquidated
          Menomonee Falls, WI 53051                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $17,831.88
          Braden Sutphin Ink Company                                            Contingent
          PO Box 932504                                                         Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $682.04
          Brokerage and Transportation Sales                                    Contingent
          PO Box 1818                                                           Unliquidated
          Arlington Heights, IL 60006                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,217.97
          Celeritas - Do Not Use                                                Contingent
          8045 Solutions Center                                                 Unliquidated
          Chicago, IL 60677-8000                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 11 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $283.13
          Chesterfield Custom Inc.                                              Contingent
          11 Bofat Hill Road                                                    Unliquidated
          Williamsburg, MA 01096                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $910.00
          Chicago Printing Equipment Inc.                                       Contingent
          325A Wegner Rd.                                                       Unliquidated
          Lakemoor, IL 60051                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,137.85
          CI Filing Systems, LLC                                                Contingent
          8 Vreeland Ave.                                                       Unliquidated
          Totowa, NJ 07512                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,466.33
          City of Milwaukee                                                     Contingent
          Department of Neighborhood Services                                   Unliquidated
          841 N. Broadway, 10th Floor                                           Disputed
          Milwaukee, WI 53202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $100,338.05
          Coyote Logistics LLC                                                  Contingent
          2545 W Diversey Ave                                                   Unliquidated
          Suite 3
                                                                                Disputed
          Chicago, IL 60647
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,409.50
          DK Sales                                                              Contingent
          N64 W23916 Main Street                                                Unliquidated
          PO Box 287                                                            Disputed
          Sussex, WI 53089
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,335.35
          Engineered Laminates & Coatings                                       Contingent
          404 North Howard St.                                                  Unliquidated
          Akron, OH 44304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 12 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $175.73
          Estes                                                                 Contingent
          PO Box 25612                                                          Unliquidated
          Richmond, VA 23260-5612                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $649.64
          Federal Express Corp.                                                 Contingent
          PO Box 94515                                                          Unliquidated
          Palatine, IL 60094-4515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $125.10
          Four Points by Sheraton                                               Contingent
          Milwaukee North                                                       Unliquidated
          8900 N Kildeer Ct.                                                    Disputed
          Brown Deer, WI 53209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $218.16
          FUJIFILM North America Corp.                                          Contingent
          Dept. CH10764                                                         Unliquidated
          Account # 90048075                                                    Disputed
          Palatine, IL 60055-0764
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $953.99
          Grafix Plus Inc.                                                      Contingent
          885 Prospect Dr.                                                      Unliquidated
          Kewaskum, WI 53040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $693.81
          Grainger                                                              Contingent
          Dept. 806436564                                                       Unliquidated
          Palatine, IL 60038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,654.11
          Green Bay Packaging Inc.                                              Contingent
          Bin #53139                                                            Unliquidated
          Milwaukee, WI 53288                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 13 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $78,634.56
          International Paper Inc.                                              Contingent
          PO Box 644095                                                         Unliquidated
          Pittsburgh, PA 15264-4095                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $13,808.63
          Jalema, Inc.                                                          Contingent
          2727 Paces Ferry Rd., Suite 750                                       Unliquidated
          Atlanta, GA 30339                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,552.25
          James Imaging Systems                                                 Contingent
          PO Box 330                                                            Unliquidated
          Brookfield, WI 53008-0330                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,560.00
          Kin Core Inc.                                                         Contingent
          PO Box 485                                                            Unliquidated
          Bloomsbury, NJ 08804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,479.00
          M&T Insurance Agency Inc.                                             Contingent
          286 Delaware Avenue                                                   Unliquidated
          Buffalo, NY 14202-1885                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,257.05
          Mark Andy Print Products                                              Contingent
          7312 Solutions Center                                                 Unliquidated
          Chicago, IL 60677-7003                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,324.00
          McLaughlin Paper Company Inc.                                         Contingent
          PO Box 147                                                            Unliquidated
          West Springfield, MA 01090-0147                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 14 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $174.40
          McMaster Carr                                                         Contingent
          PO Box 7690                                                           Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $258.69
          Meaden Precision Machine                                              Contingent
          16 W. 210 83rd Street                                                 Unliquidated
          Willowbrook, IL 60527                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $66,834.91
          Montenegro Paper                                                      Contingent
          25 E. Main St., Unit 205                                              Unliquidated
          Roselle, IL 60172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          NAPA Auto Parts                                                       Contingent
          7455 W Good Hope Rd.                                                  Unliquidated
          Milwaukee, WI 53223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,175.52
          Paper Box & Specialty Co.                                             Contingent
          1505 Sibley Court                                                     Unliquidated
          Sheboygan, WI 53081
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,623.68
          Parts Connection Inc.                                                 Contingent
          60-E Corbin Avenue                                                    Unliquidated
          Bay Shore, NY 11706                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $382,021.61
          Permclip Products Corporation                                         Contingent
          1130 Military Road                                                    Unliquidated
          Buffalo, NY 14217-1844
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 15 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,230.00
          Precision Color Graphics, Ltd.                                        Contingent
          9640 S. Oakwood Park Dr.                                              Unliquidated
          Franklin, WI 53132                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $172.13
          Press Color Inc.                                                      Contingent
          1115 Tuckaway Lane                                                    Unliquidated
          Menasha, WI 54952                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $116.10
          Printron                                                              Contingent
          PO Box 627                                                            Unliquidated
          Neenah, WI 54957-0627                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,970.00
          Printware                                                             Contingent
          PO Box 2033                                                           Unliquidated
          Ann Arbor, MI 48106-2033                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,725.23
          Quality Edge Converting Ltd.                                          Contingent
          94 Durand Rd.                                                         Unliquidated
          Winnipeg, MB R2J 3T2                                                  Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $922.50
          R D Thompson Paper Products Co. Inc.                                  Contingent
          1 Madison St.                                                         Unliquidated
          PO Box 88                                                             Disputed
          Loudonville, OH 44842
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,081.88
          Randstad Work Solutions                                               Contingent
          PO Box 2084                                                           Unliquidated
          Carol Stream, IL 60132-2084                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 16 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,105.25
          Reliable Door Systems Inc.                                            Contingent
          PO Box 278                                                            Unliquidated
          Jackson, WI 53037-0278                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,943.55
          Sandusky Packaging Corporation                                        Contingent
          2016 George Street                                                    Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $69.96
          Scott-Precision                                                       Contingent
          1555A Ocean Avenue                                                    Unliquidated
          Bohemia, NY 11716                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $71,392.15
          Seek Careers/Staffing Inc.                                            Contingent
          1160 Opportunity Drive                                                Unliquidated
          Grafton, WI 53024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,403.33
          Sentry Insurance                                                      Contingent
          PO Box 8031                                                           Unliquidated
          Stevens Point, WI 54481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $720.00
          Software Solutions Group Inc.                                         Contingent
          90 Bryant Wood, South Suite 100                                       Unliquidated
          Buffalo, NY 14228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $594.00
          Southern Label Company                                                Contingent
          5624 Clifford Circle                                                  Unliquidated
          Birmingham, AL 35210-4453                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 17 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $275.00
          Standard Express                                                      Contingent
          7720 N. 81st St.                                                      Unliquidated
          Milwaukee, WI 53223                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,965.69
          Staples Business Advantage                                            Contingent
          Dept. DET 2368                                                        Unliquidated
          PO Box 83689                                                          Disputed
          Chicago, IL 60696-3689
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $147.84
          Stoffel Equipment Co. Inc.                                            Contingent
          PO Box 240082                                                         Unliquidated
          Milwaukee, WI 53224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $436.79
          Tabbies                                                               Contingent
          PO Box 6185                                                           Unliquidated
          Carol Stream, IL 60197-6185                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,065.84
          TFP Data Systems                                                      Contingent
          3451 Jupiter Ct.                                                      Unliquidated
          Oxnard, CA 93031                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $791.84
          Time Warner Cable                                                     Contingent
          PO Box 70872                                                          Unliquidated
          Charlotte, NC 28272-0872                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $296.00
          Tru-Fit Steel Rule Cutting Dies of WI                                 Contingent
          N116 W18333 Morse Dr.                                                 Unliquidated
          Germantown, WI 53022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 18 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $122,855.00
          U.S. Government Publishing Office                                     Contingent
          732 North Capitol Street NW                                           Unliquidated
          Washington, DC 20401
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,926.60
          U.S. Health Works                                                     Contingent
          PO Box 742352                                                         Unliquidated
          Atlanta, GA 30374                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,589.70
          Uline                                                                 Contingent
          PO Box 88741                                                          Unliquidated
          Chicago, IL 60680-1741                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $101,786.69
          United Parcel Service                                                 Contingent
          Lockbox 577                                                           Unliquidated
          Carol Stream, IL 60132-0577                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $12,710.03
          UPS Freight                                                           Contingent
          28013 Network Palce                                                   Unliquidated
          Chicago, IL 60673-1280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $180.20
          UPS Supply Chain Solutions                                            Contingent
          28013 Network Place                                                   Unliquidated
          Chicago, IL 60673-1280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,567.91
          W & D North America Inc.                                              Contingent
          28642 Network Place                                                   Unliquidated
          Chicago, IL 60673-1286                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 19 of 45
 Debtor       IFS Filing Systems LLC                                                                  Case number (if known)            1-19-10412
              Name

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,350.69
           Waste Management                                                     Contingent
           PO Box 4648                                                          Unliquidated
           Carol Stream, IL 60197-4648                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,186.15
           We Energies                                                          Contingent
           PO Box 90001                                                         Unliquidated
           Milwaukee, WI 53290-0001                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $125.00
           Wenco Tools Co.                                                      Contingent
           4688 N 125th St.                                                     Unliquidated
           Butler, WI 53007                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $31,356.08
           Western States Envelope                                              Contingent
           PO Box 205216                                                        Unliquidated
           Dallas, TX 75320-5216                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,067.94
           Wisconsin Packaging Corp.                                            Contingent
           104 East Blackhawk Drive                                             Unliquidated
           Fort Atkinson, WI 53538-0028                                         Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,869.13
           Yazoo Mills Inc                                                      Contingent
           305 Commerce St.                                                     Unliquidated
           New Oxford, PA 17350                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,111.52
           YRC (Yellow & Roadway)                                               Contingent
           PO Box 93151                                                         Unliquidated
           Chicago, IL 60673-3151                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 20 of 45
 Debtor       IFS Filing Systems LLC                                                              Case number (if known)          1-19-10412
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       c/o Mitchell - Handschuh Law Group
           3390 Peachtree Road NE                                                                Line     3.17
           Suite 520
                                                                                                        Not listed. Explain
           Atlanta, GA 30326

 4.2       Kohner, Mann & Kailas, S.C.
           4650 N. Port Washington Road                                                          Line     3.51
           Milwaukee, WI 53212
                                                                                                        Not listed. Explain

 4.3       Olsen Kloet Gunderson & Conway
           602 North 6th Street                                                                  Line     3.38
           Sheboygan, WI 53081
                                                                                                        Not listed. Explain

 4.4       Suzanne F. Dunne, Esq.
           230 South Dearborn St.                                                                Line     2.1
           Suite 844
                                                                                                        Not listed. Explain
           Chicago, IL 60604


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                     49,151.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  2,677,248.79

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    2,726,399.79




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 21 of 45
 Fill in this information to identify the case:

 Debtor name         IFS Filing Systems LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)         1-19-10412
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Commercial Real
             lease is for and the nature of               Estate Lease
             the debtor's interest

                  State the term remaining                October 31, 2022
                                                          (*disputed by Landlord)   11225 Heather LLC
             List the contract number of any                                        9450 W Bryn Mawr, Suite 750
                   government contract                                              Des Plaines, IL 60018




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 22 of 45
 Fill in this information to identify the case:

 Debtor name         IFS Filing Systems LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)         1-19-10412
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                   Description: Main Document , Page 23 of 45
 Fill in this information to identify the case:

 Debtor name         IFS Filing Systems LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)         1-19-10412
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $951,398.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $6,316,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $9,989,538.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 24 of 45
 Debtor       IFS Filing Systems LLC                                                                    Case number (if known) 1-19-10412



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached bank statements                                                                        $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Attached                                                                                        $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    11225 Heather LLC and                             Civil                      Milwaukee County Court                         Pending
               Brennan Investment Group                                                     901 N 9th Street                               On appeal
               LLC and Brennan Investment                                                   Milwaukee, WI 53233
                                                                                                                                           Concluded
               Group, LLC v IFS Filing
               Systems LLC
               2014CV004044

       7.2.    Seek Careers/Staffing Inc. v                      Civil                      Ozaukee County Court                           Pending
               IFS Filing Systems LLC                                                       1201 S Spring Street                           On appeal
               2019CV000002                                                                 Port Washington, WI 53074
                                                                                                                                           Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 25 of 45
 Debtor       IFS Filing Systems LLC                                                                        Case number (if known) 1-19-10412



               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.3.    Coyote Logistics, LLC v. IFS                      Civil                        Fulton County Court                       Pending
               Filing Systems LLC                                                             136 Pryor Street SW                       On appeal
               18EV005123                                                                     Atlanta, GA 30303
                                                                                                                                        Concluded

       7.4.    Paper Box & Specialty                             Civil                        Sheboygan County Court                    Pending
               Company v IFS Filing                                                           615 N 6th Street                          On appeal
               Systems LLC                                                                    Sheboygan, WI 53081
                                                                                                                                        Concluded
               2019CV000078

       7.5.    R Alexander Acosta, US Dept                       Administrative               OSHRC                                     Pending
               of Labor (OSHA) v IFS Filing                                                   310 Wisconsin Avenue,                     On appeal
               Systems LLC                                                                    Room 1180
                                                                                                                                        Concluded
               18-1540                                                                        Milwaukee, WI 53203

       7.6.    Wisconsin Department of                           Audit                        Wisconsin Department of                   Pending
               Revenue v. IFS Filing                                                          Revenue                                   On appeal
               Systems LLC                                                                    Income, Sales & Excise Tax
                                                                                                                                        Concluded
               N/A                                                                            Division
                                                                                              Audit Bureau / Sales Tax
                                                                                              Section
                                                                                              2135 Rimrock Road
                                                                                              Madison, WI 53713


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 26 of 45
 Debtor        IFS Filing Systems LLC                                                                    Case number (if known) 1-19-10412



           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Lippes Mathias Wexler
                 Friedman LLP
                 50 Fountain Plaza
                 Suite 1700                                                                                                    March 6,
                 Buffalo, NY 14202                                   Attorney Fees                                             2019                    $60,000.00

                 Email or website address
                 jmueller@lippes.com

                 Who made the payment, if not debtor?
                 Sole Member of Debtor -- Estate of
                 Aida J. Corey



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange             was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 27 of 45
 Debtor      IFS Filing Systems LLC                                                                     Case number (if known) 1-19-10412




16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 28 of 45
 Debtor      IFS Filing Systems LLC                                                                     Case number (if known) 1-19-10412



      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       The Kane Firm CPA, PC                                                                                                      03/07/2017 to
                    5225 Sheridan Drive                                                                                                        Present
                    Buffalo, NY 14221

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       The Kane Firm CPA, PC                                                                                                      03/07/2017 to
                    5225 Sheridan Drive                                                                                                        Present
                    Buffalo, NY 14221

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 29 of 45
 Debtor      IFS Filing Systems LLC                                                                     Case number (if known) 1-19-10412



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       The Kane Firm CPA, PC
                    5225 Sheridan Drive
                    Buffalo, NY 14221

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Bob Larson at IFS Filing Systems LLC
       .                                                                                    01/2019                  Unknown

                Name and address of the person who has possession of
                inventory records
                Debtor



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas J. Corey                                1130 Military Road                                  Manager (*removed effective           0
                                                      Buffalo, NY 14217                                   March 27, 2019)

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Estate of Aida J. Corey                        1130 Military Road                                  Sole Member                           100%
                                                      Buffalo, NY 14217



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 30 of 45
 Debtor      IFS Filing Systems LLC                                                                     Case number (if known) 1-19-10412



               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 25, 2019

 /s/ Michael Saladino                                                   Michael Saladino
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         VP of Finance

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                                    Description: Main Document , Page 31 of 45
         SoFA Responses -- former Manager, T. Corey
From:               J. Michael Lennon
To:                 John A. Mueller
Cc:                 David Roach; jmarkello@elmalaw.com; Thomas J. Gaffney; Joseph.W.Allen@usdoj.gov
Subject:            Re: IFS/Chp 11 -- Form Schedules & SoFA
Date:               Wednesday, March 20, 2019 8:58:02 AM


Johnny,

In furtherance of our conversation with David Roach late yesterday afternoon, where we advised
that our client is amenable to assisting with access to and/or turnover of the various requested IFS
items (where available), please see our comments in red following your listed items below.

We look forward to working with you to ensure that you have the materials you require.

Best,
Mike

J. Michael Lennon, Esq.
Partner

Roach, Lennon & Brown, PLLC
535 Washington Street, Suite 1000
Buffalo, New York 14203
P: (716) 235-3025 ext. 102
F: (716) 235-3026
rlbattorneys.com

The information contained in this e-mail message is transmitted by an attorney-at-law. It is privileged and
confidential and intended only for the use of the individual or entity to whom it is addressed. If the reader of this
message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy of this
communication is strictly prohibited. If this communication has been received in error, please immediately notify us
and discard this message. Thank you.


From: "John A. Mueller" <jmueller@lippes.com>
Date: Tuesday, March 19, 2019 at 12:38 AM
To: David Roach <dlroach@rlbattorneys.com>
Cc: Jeffrey Markello <jmarkello@elmalaw.com>, "Thomas J. Gaffney"
<TGaffney@lippes.com>, "Bankruptcy Trustee WDNY (Joseph.W.Allen@usdoj.gov)"
<Joseph.W.Allen@usdoj.gov>
Subject: FW: IFS/Chp 11 -- Form Schedules & SoFA

David,

This e-mail is to follow up on the correspondence below and attached materials. Given the lack of
responses to my multiple overtures over the last week and reports of Mr. Corey’s alleged conduct, it
seems clear that he does not wish to engage or cooperate with the Chapter 11 process. Regardless, I

   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                   Description: Main Document , Page 32 of 45
am proceeding in accordance with Judge Bucki’s instructions and providing an initial list of IFS
materials for turnover by Mr. Corey pursuant to 11 U.S.C. § 542:

    (i)       Employee rosters – those employed directly by IFS, as well as those employed by any
             other entity but who perform services for IFS;

This information is available through IFS’s third-party employee services vendor, Employer Services
Corp. (“ESC”). We will get you a point of contact at ESC.

    (ii)      Bank account logins and account records since 3/1/18 – Surrogate Order and Part 2,
             Statement of Financial Affairs (“SoFA”);

We will provide copies of account records since 3/1/18. It is our understanding that items relating to
the Surrogate’s Court Order will be addressed with that Court.

    (iii)    Login(s) for Great Plains and any other software used for IFS – Surrogate’s Order;

It is our understanding that items relating to the Surrogate’s Court Order will be addressed with that
Court.

    (iv)      Customer list(s) and accounts receivable reports, current and as of 3/7/19 – Part 3,
             Schedule B;

The requested accounts receivable reports will be provided.

    (v)      Accounts payable, current and as of 3/7/19 – Schedules E/F;

Will be provided.

    (vi)     Info for any real property owned by IFS – Part 9, Schedule A/B;

IFS does not own any real property.

    (vii)    Info for all personal property owned by IFS – Parts 1 through 11, Schedule A/B;

This information is best provided by IFS’s long time accounting firm, The Kane Firm CPA, PC – we can
facilitate contact with Mark Kane.

    (viii)   Secured creditor info – Schedule D;

None, other than possibly the Note(s) we discussed that are held by the Estate and in the possession
of Mr. Markello.

    (ix)     Financials for 2016 through 2018, preferably CPA reviewed or audited – Part 1, SoFA;



   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                   Description: Main Document , Page 33 of 45
Will be provided. As we discussed, for 2016 through 7/31/18, those items should already be in
possession of both your firm and Fried Maxick.

    (x)       All records for any tax liabilities, state or federal;

None.

    (xi)      All records for any employee obligations (wages, benefits, etc.);

This information is best provided by ESC (see response to (i), above).

    (xii)     All contracts and leases – Schedule G;

We are not aware of any contracts and or leases, other than those that formed the primary basis for
this proceeding. We believe you are already in possession of those.

    (xiii)    Any co-debtor obligations – Schedule H;

None.

    (xiv)     Details for all payments or transfers since 1/1/19 – Part 2, SoFA;

This information is contained in IFS’s General Ledger and will be provided.

    (xv)      Details for all payments or transfers to any insider since 3/7/18 – Part 2, SoFA;

None.

    (xvi)     Details for any repossession, foreclosures, returns or setoffs – Part 2, SoFA;

The only potentially responsive matter involved the General Printing Office (“GPO”) and was handled
by your firm, as counsel for IFS. Accordingly, you should already be in possession of this information.

    (xvii)    Details for any legal or administrative proceedings that IFS was involved in since 3/7/18
              – Part 3, SoFA;

To the extent any responsive information is available, you should already be in possession of this
information because any such proceedings would have been handled by your firm, as counsel for
IFS. Specifically, your firm has been representing IFS with respect to the GPO matter; the bidding
claims matter involving the D.C. U.S. Attorney’s Office; the government contract disbarment
proceedings; an OSHA claim; and code enforcement matters involving the Tonawanda Building
Department that affect CI and/or PermClip.

    (xviii)   Any property in the hands of a receiver, custodian, etc. – Part 3, SoFA;



   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                   Description: Main Document , Page 34 of 45
None.

    (xix)     All gifts or charitable contributions in excess of $1000 since 3/7/17 – Part 4, SoFA;

None.

    (xx)      Fire, theft or casualty losses since 3/7/18 – Part 5, SoFA;

None.

    (xxi)     Prior locations since 3/7/16 – Part 7, SoFA;

None.

    (xxii)    Info for safe deposit boxes, off-premises storage and closed financial accounts – Part 10,
              SoFA;

None.

    (xxiii)   Any property held for another – Part 11, SoFA;

None.

    (xxiv)    Any environmental proceedings or hazardous material issues – Part 12, SoFA;

None.

    (xxv)     Any current or prior interests in other businesses – Part 13, SoFA;

None.

    (xxvi)    Info for any parties that maintained, audited, reviewed or possess IFS books and records
              since 3/7/17 – Part 13, SoFA;

The Kane Firm CPA, PC, 5225 Sheridan Drive, Williamsville, NY 14221.

    (xxvii)   Any payments, distributions or withdrawals credited to insiders since 3/7/18 – Part 13,
              SoFA;

None. (Is this the same as (xv), above?)

    (xxviii) Any pension fund details – Part 13, SoFA; and

This information is available through ESC.



   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                   Description: Main Document , Page 35 of 45
    (xxix)    Completed and executed U.S. Trustee forms, all previously provided.

We acknowledge receipt of the forms but are unsure of what, specifically, you require from Mr.
Corey. To the extent that you are seeking information necessary to complete the forms, we believe
that information will be contained in the items to be turned over, as set forth above. To the extent
you are seeking a signature on behalf of IFS, we assume that Mr. Markello will provide it.


Please be advised that this list is not exhaustive, but is a starting point for Mr. Corey’s cooperation in
the Chapter 11 proceedings. I plan to appear before Judge Bucki on Wednesday, but am certainly
open to any discussion in the interim – thanks for your time!

-Johnny



John A. Mueller
Partner




50 Fountain Plaza, Suite 1700
Buffalo, NY 14202-2216
ph: 716.853.5100 ext. 1383 | d: 716.362.7614 | fx: 716.853.5199
jmueller@lippes.com | www.lippes.com



This email message, including attachments, are confidential and may be protected by the attorney/client or other
applicable privileges. The information is intended to be conveyed only to the designated recipient(s) of the email
message. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than the
intended recipient(s) is strictly prohibited and may be unlawful. If you are not an intended recipient, please notify
the sender immediately, delete the message from your email system, and destroy any other copies in your
possession.




Spam
Phish/Fraud
Not spam
Forget previous vote




   Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                   Description: Main Document , Page 36 of 45
IFS Filing Systems LLC
                                                   SoFA #3 (90-day)

M & T Bank ‐ IFS FILING SYSTEMS LLC       Date     Paid To/Rcvd From   Name                           Payment         Amount

                                  10243   1/21/2019 CHK                11225 Heather LLC              PMCHK00000623   $52,040.17
                                  10244   1/31/2019 CHK                CHESTERFIELD CUSTOM INC.       PMCHK00000625    $1,886.27
                                  10245   1/31/2019 CHK                CHICAGO GLUE MACHINE & SUPPL   PMCHK00000625    $1,620.51
                                  10246   1/31/2019 CHK                DK SALES                       PMCHK00000625    $1,342.00
                                  10247   1/31/2019 CHK                FUJIFILM North America Corp.   PMCHK00000625     $113.54
                                  10248   1/31/2019 CHK                KAREN J KUPKO‐MANG             PMCHK00000625    $5,582.50
                                  10249   1/31/2019 CHK                UPS SUPPLY CHAIN SOLUTIONS     PMCHK00000625     $537.16
                                  10250   1/31/2019 CHK                UPS FREIGHT                    PMCHK00000625     $119.30
                                  10251   1/31/2019 CHK                Yazoo Mills Inc                PMCHK00000625     $500.00
                                  10252    2/6/2019 CHK                TIME WARNER CABLE 702          PMCHK00000627    $4,034.84
                                  10253    2/6/2019 CHK                TIME WARNER 4001               PMCHK00000628     $922.80
                                  10253    2/6/2019 CHK                TIME WARNER 4001               PMCHK00000628
                                  10254    2/6/2019 CHK                TIME WARNER CABLE 702          PMCHK00000628    $3,212.72
                                  10254    2/6/2019 CHK                TIME WARNER CABLE 702          PMCHK00000628
                                  10255    2/7/2019 CHK                ACPO LTD                       PMCHK00000629    $9,374.50
                                  10255    2/7/2019 CHK                ACPO LTD                       PMCHK00000629
                                  10256    2/7/2019 CHK                ENGINEERED LAMINATES & COATI   PMCHK00000629    $6,210.10
                                  10256    2/7/2019 CHK                ENGINEERED LAMINATES & COATI   PMCHK00000629
                                  10257    2/7/2019 CHK                Green Bay Packaging Inc.       PMCHK00000629   $10,492.26
                                  10257    2/7/2019 CHK                Green Bay Packaging Inc.       PMCHK00000629
                                  10258    2/7/2019 CHK                UNITED PARCEL SERVICE          PMCHK00000629   $16,497.63
                                  10258    2/7/2019 CHK                UNITED PARCEL SERVICE          PMCHK00000629
                                  10259    2/7/2019 CHK                WISCONSIN PACKAGING CORP.      PMCHK00000629    $2,283.71
                                  10259    2/7/2019 CHK                WISCONSIN PACKAGING CORP.      PMCHK00000629
                                  10260    2/8/2019 CHK                ENGINEERED LAMINATES & COATI   PMCHK00000630   $13,447.47
                                  12267   1/17/2019 CHK                PERMCLIP PRODUCTS              PMCHK00000622   $20,158.13
                                  12279   2/19/2019 CHK                NATIONAL FUEL                  PMCHK00000633    $5,830.65
                                  12280   2/19/2019 CHK                COLOCROSSING                   PMCHK00000633    $1,506.60
                                  12281   2/19/2019 CHK                NATIONAL GRID                  PMCHK00000633    $3,190.39
                                  12282   2/19/2019 CHK                BUFFALO BEARING                PMCHK00000633       $29.14
                                  12283   2/19/2019 CHK                SJ MC CULLAGH                  PMCHK00000633     $188.51
                                  12284   2/19/2019 CHK                INDUSTRIAL MAGNETICS           PMCHK00000633     $140.48
                                  12285   2/19/2019 CHK                MC MASTER CARR                 PMCHK00000633     $327.02
                                  12286   2/19/2019 CHK                EDWARD M ROTH III              PMCHK00000633     $400.00
                                  12287   2/19/2019 CHK                MOUNTAIN VALLEY WATER CO       PMCHK00000633       $93.52
                                  12288   2/19/2019 CHK                PRINCIPAL LIFE INSURANCE       PMCHK00000633     $289.38
                                  12289   2/19/2019 CHK                UNITED BUSINESS SYSTEMS        PMCHK00000633     $485.01
                                  12290   2/19/2019 CHK                REPUBLIC SERVICES              PMCHK00000633     $484.80
                                  12291   2/19/2019 CHK                UNITED PARCEL SERVICE          PMCHK00000633     $470.13
                                  12292   2/19/2019 CHK                UPS FREIGHT                    PMCHK00000633     $216.41
                                  12293   2/19/2019 CHK                VERIZON                        PMCHK00000633     $401.98
013119 WIRE MON101                        1/31/2019 CHK                MONTENEGRO PAPER               PMPAY00000104   $20,480.27
                                  10261   2/13/2019 CHK                AARON MARKETING CO             PMCHK00000631    $2,031.00
                                  10262   2/13/2019 CHK                ABLE SECURITY SYSTEMS          PMCHK00000631     $556.96
                                  10263   2/13/2019 CHK                ABSORBTECH INC                 PMCHK00000631     $190.08
                                  10264   2/13/2019 CHK                ADECCO EMPLOYMENT SERVICES     PMCHK00000631    $8,880.88
                                  10265   2/13/2019 CHK                AMERIGAS                       PMCHK00000631       $78.47
                                  10266   2/13/2019 CHK                Braden Sutphin Ink Company     PMCHK00000631     $122.31
                                  10267   2/13/2019 CHK                CELERITAS ‐ DO NOT USE         PMCHK00000631     $129.96
                                  10268   2/13/2019 CHK                CHESTERFIELD CUSTOM INC.       PMCHK00000631     $126.50
                                  10269   2/13/2019 CHK                ENGINEERED DATA PRODUCTS HOL   PMCHK00000631     $606.58
                                  10270   2/13/2019 CHK                FEDERAL EXPRESS CORP           PMCHK00000631     $697.01
                                  10271   2/13/2019 CHK                GRAINGER                       PMCHK00000631     $506.22
                                  10272   2/13/2019 CHK                GRAFIX PLUS INC                PMCHK00000631     $237.50
                                  10273   2/13/2019 CHK                MARK ANDY INC                  PMCHK00000631     $292.16


            Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                            Description: Main Document , Page 37 of 45
            10274   2/13/2019   CHK   MCMASTER CARR                  PMCHK00000631   $162.82
            10275   2/13/2019   CHK   Meaden Precision Machine       PMCHK00000631   $104.49
            10276   2/13/2019   CHK   MILWAUKEE BELT TECH CO INC     PMCHK00000631     $62.97
            10277   2/13/2019   CHK   PRINTRON                       PMCHK00000631   $750.10
            10278   2/13/2019   CHK   SOUTHERN LABEL COMPANY         PMCHK00000631 $1,069.20
            10279   2/13/2019   CHK   STAPLES BUSINESS ADVANTAGE     PMCHK00000631   $683.97
            10280   2/13/2019   CHK   STANDARD EXPRESS               PMCHK00000631   $675.00
            10281   2/13/2019   CHK   TIME WARNER CABLE 702          PMCHK00000631 $1,632.70
            10282   2/13/2019   CHK   TRU‐FIT STEEL RULE CUTTING D   PMCHK00000631   $148.00
            10283   2/13/2019   CHK   ULINE                          PMCHK00000631   $665.43
            10284   2/13/2019   CHK   WASTE MANAGEMENT               PMCHK00000631   $723.30
            10285   2/13/2019   CHK   YRC ( Yellow & Roadway )       PMCHK00000631 $1,130.92
            10286   2/13/2019   CHK   Adm Corporation                PMCHK00000631   $173.53
            10287   2/13/2019   CHK   BLAIR FIRE PROTECTION          PMCHK00000631   $185.82
            10288   2/13/2019   CHK   BROWN PACKAGING LLC            PMCHK00000631   $262.19
            10289   2/13/2019   CHK   BURTON & MAYER, INC.           PMCHK00000631   $571.99
            10290   2/13/2019   CHK   COSMO FILMS INC                PMCHK00000631   $149.55
            10291   2/13/2019   CHK   DK SALES                       PMCHK00000631   $754.88
            10292   2/13/2019   CHK   ESSA LOGISTICS, LLC            PMCHK00000631   $227.00
            10293   2/13/2019   CHK   FLUID‐AIRE DYNAMICS, INC       PMCHK00000631   $194.38
            10294   2/13/2019   CHK   INTERNATIONAL PAPER INC        PMCHK00000631 $13,594.04
            10295   2/13/2019   CHK   James Imaging Systems          PMCHK00000631   $733.00
            10296   2/13/2019   CHK   Jonspring Co., Inc             PMCHK00000631   $337.50
            10297   2/13/2019   CHK   KAREN J KUPKO‐MANG             PMCHK00000631   $627.38
            10298   2/13/2019   CHK   PAPER BOX & SPECIALTY COMPAN   PMCHK00000631 $1,817.55
            10299   2/13/2019   CHK   Pitney Bowes Purchase Power    PMCHK00000631   $100.00
            10300   2/13/2019   CHK   Pitney Bowes Global Financia   PMCHK00000631     $26.72
            10301   2/13/2019   CHK   Printware                      PMCHK00000631   $358.40
            10302   2/13/2019   CHK   RELIABLE DOOR SYSTEMS INC.     PMCHK00000631     $77.00
            10302   2/15/2019   CHK   ABSORBTECH INC                 PMCHK00000632     $95.04
            10303   2/13/2019   CHK   Sandusky Packaging Corporati   PMCHK00000631   $284.36
            10303   2/15/2019   CHK   Adm Corporation                PMCHK00000632   $156.18
            10304   2/13/2019   CHK   SENTRY INSURANCE               PMCHK00000631   $543.19
            10304   2/15/2019   CHK   AMERIGAS                       PMCHK00000632     $27.53
            10305   2/13/2019   CHK   SOFTWARE SOLUTIONS GROUP INC   PMCHK00000631   $548.73
            10305   2/15/2019   CHK   BLAIR FIRE PROTECTION          PMCHK00000632   $167.24
            10306   2/13/2019   CHK   U FILE M BINDER                PMCHK00000631   $344.71
            10306   2/15/2019   CHK   Braden Sutphin Ink Company     PMCHK00000632   $130.16
            10307   2/13/2019   CHK   U.S. Health Works              PMCHK00000631   $165.89
            10307   2/15/2019   CHK   BROWN PACKAGING LLC            PMCHK00000632   $235.97
            10308   2/13/2019   CHK   WESTERN STATES ENVELOPE        PMCHK00000631 $3,413.01
            10308   2/15/2019   CHK   CELERITAS ‐ DO NOT USE         PMCHK00000632   $134.31
            10309   2/13/2019   CHK   Yazoo Mills Inc                PMCHK00000631   $286.91
            10309   2/15/2019   CHK   COSMO FILMS INC                PMCHK00000632   $134.60
            10310   2/15/2019   CHK   DK SALES                       PMCHK00000632   $679.39
            10311   2/15/2019   CHK   ENGINEERED DATA PRODUCTS HOL   PMCHK00000632   $398.75
            10312   2/15/2019   CHK   ESSA LOGISTICS, LLC            PMCHK00000632   $204.30
            10313   2/15/2019   CHK   FEDERAL EXPRESS CORP           PMCHK00000632   $195.57
            10314   2/15/2019   CHK   FLUID‐AIRE DYNAMICS, INC       PMCHK00000632   $174.94
            10315   2/15/2019   CHK   GRAINGER                       PMCHK00000632     $99.76
            10316   2/15/2019   CHK   GRAFIX PLUS INC                PMCHK00000632   $190.06
            10317   2/15/2019   CHK   INTERNATIONAL PAPER INC        PMCHK00000632 $12,615.25
            10318   2/15/2019   CHK   James Imaging Systems          PMCHK00000632   $659.70
            10319   2/15/2019   CHK   Jonspring Co., Inc             PMCHK00000632   $100.00
            10320   2/15/2019   CHK   KEMPSMITH MACHINE COMPANY      PMCHK00000632   $100.00
            10321   2/15/2019   CHK   MARK ANDY INC                  PMCHK00000632   $100.00
            10322   2/15/2019   CHK   Meaden Precision Machine       PMCHK00000632   $100.00
            10323   2/15/2019   CHK   MILWAUKEE BELT TECH CO INC     PMCHK00000632     $50.00
            10324   2/15/2019   CHK   Pitney Bowes Purchase Power    PMCHK00000632   $100.00
            10325   2/15/2019   CHK   Pitney Bowes Global Financia   PMCHK00000632   $100.00
            10326   2/15/2019   CHK   PRINTRON                       PMCHK00000632   $782.92
            10327   2/15/2019   CHK   Printware                      PMCHK00000632   $286.72


Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                Description: Main Document , Page 38 of 45
                     10328   2/15/2019   CHK   PRODUCTION SUPPORT SERVICES    PMCHK00000632     $261.00
                     10329   2/15/2019   CHK   RELIABLE DOOR SYSTEMS INC.     PMCHK00000632     $100.00
                     10330   2/15/2019   CHK   Sandusky Packaging Corporati   PMCHK00000632     $300.00
                     10331   2/15/2019   CHK   SOFTWARE SOLUTIONS GROUP INC   PMCHK00000632     $493.86
                     10332   2/15/2019   CHK   SOUTHERN LABEL COMPANY         PMCHK00000632    $1,032.00
                     10333   2/15/2019   CHK   STAPLES BUSINESS ADVANTAGE     PMCHK00000632     $419.84
                     10334   2/15/2019   CHK   STANDARD EXPRESS               PMCHK00000632     $175.00
                     10335   2/15/2019   CHK   TRU‐FIT STEEL RULE CUTTING D   PMCHK00000632     $140.00
                     10336   2/15/2019   CHK   U FILE M BINDER                PMCHK00000632     $310.24
                     10337   2/15/2019   CHK   ULINE                          PMCHK00000632     $100.00
                     10338   2/15/2019   CHK   UNITED PARCEL SERVICE          PMCHK00000632   $10,615.67
                     10339   2/15/2019   CHK   U.S. Health Works              PMCHK00000632     $150.00
                     10340   2/15/2019   CHK   WE ENERGIES                    PMCHK00000632    $7,951.58
                     10341   2/15/2019   CHK   YRC ( Yellow & Roadway )       PMCHK00000632    $1,388.17
                      4833   2/13/2019   CHK   WE ENERGIES                    PMPAY00000105    $2,581.98
DAJ000002100                  1/3/2019   DAJ   PR PD 1‐4‐19 WE 12‐29‐18       CMTRX00002198   $38,329.62
DAJ000002114                  1/9/2019   DAJ   BANK SVC CHG JAN 2019          CMTRX00002213     $590.88
DAJ000002117                 1/10/2019   DAJ   PR PD 1‐11‐19 WE 1‐5‐19        CMTRX00002216   $34,550.28
DAJ000002118                 1/10/2019   DAJ   CC FEES JAN 2019 M&T           CMTRX00002217     $103.67
DAJ000002124                 1/11/2019   DAJ   RECLASS CI 0‐11‐19 #2          CMTRX00002223     $703.60
DAJ000002127                 1/17/2019   DAJ   PR PD 1‐18‐19 WE 1‐12‐19       CMTRX00002228   $36,234.55
DAJ000002137                 1/24/2019   DAJ   PR PD 1‐25‐19 WE 1‐19‐19       CMTRX00002240   $35,186.33
DAJ000002149                  2/1/2019   DAJ   PR PD 2‐1‐19 WE 1‐25‐19        CMTRX00002253   $34,051.22
DAJ000002150                 1/31/2019   DAJ   2018‐2021 WIS BUS TAX REG      CMTRX00002254       $10.00
IAJ000002123                 1/14/2019   IAJ   REC‐1‐14‐19 #4 $720.00 SB C    CMTRX00002222     $720.00
IAJ000002126                 1/17/2019   IAJ   RECLASS KEY CD #12267          CMTRX00002227   $20,158.13
IAJ000002131                 1/17/2019   IAJ   REC‐1‐17‐19 #5 LOAN FROM CI    CMTRX00002232    $4,000.00
IAJ000002138                 1/25/2019   IAJ   REC‐1‐25‐19 #3 BELONGS TO CI   CMTRX00002241     $343.20
IAJ000002139                 1/25/2019   IAJ   REC‐1‐25‐19 #5 UPS CLAIM       CMTRX00002242       $95.71
IAJ000002140                 1/28/2019   IAJ   LB 1‐28‐19 BELONGS TO CI       CMTRX00002243     $223.30
IAJ000002151                 1/31/2019   IAJ   TRANS CI TO IFS ‐ LOAN         CMTRX00002255   $36,000.00
WIRE 032619                  3/26/2019   CHK   MONTENEGRO PAPER               PMPAY00000106   $14,428.76
WIRE 1‐10‐19                 1/10/2019   CHK   MCLAUGHLIN PAPER COMPANY INC   PMPAY00000099    $4,200.00
WIRE 1‐31‐19                 1/31/2019   CHK   QUALITY EDGE CONVERTING LTD.   PMPAY00000101    $4,130.49
WIRE032619                   3/26/2019   CHK   GREEN BAY PACKAGING            PMPAY00000106   $16,603.79




         Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                         Description: Main Document , Page 39 of 45
Key Bank Account ending 7151

                                Date        Paid To/Rcvd From   Name                           Payment         Amount
                        12254    1/3/2019   CHK                 PERMCLIP PRODUCTS              PMCHK00000617   $23,687.80
                        12255    1/4/2019   CHK                 UNITED PARCEL SERVICE          PMCHK00000618    $8,751.73
                        12256    1/4/2019   CHK                 JALEMA, INC.                   PMCHK00000618    $6,227.64
                        12257   1/10/2019   CHK                 CI FILING SYSTEMS LLC          CMTRX00002211   $16,000.00
                        12258   1/10/2019   CHK                 PERMCLIP PRODUCTS              PMCHK00000619   $17,837.61
                        12259   1/10/2019   CHK                 BEARINGS INC.                  PMCHK00000620     $119.42
                        12260   1/10/2019   CHK                 Green Bay Packaging Inc.       PMCHK00000620    $6,095.33
                        12261   1/10/2019   CHK                 JALEMA, INC.                   PMCHK00000620    $4,783.78
                        12262   1/10/2019   CHK                 KAREN J KUPKO‐MANG             PMCHK00000620    $6,746.25
                        12263   1/10/2019   CHK                 PRODUCTION SUPPORT SERVICES    PMCHK00000620   $12,638.46
                        12264   1/10/2019   CHK                 Yazoo Mills Inc                PMCHK00000620    $1,500.00
                        12265   1/10/2019   CHK                 TIME WARNER 4001               PMCHK00000621    $1,656.26
                        12266   1/10/2019   CHK                 WE ENERGIES                    PMCHK00000621    $1,293.16
                        12268   1/24/2019   CHK                 IFS FILING SYSTEMS LLC         CMTRX00002239   $50,000.00
                        12269   1/24/2019   CHK                 ADECCO EMPLOYMENT SERVICES     PMCHK00000624    $2,005.40
                        12270   1/24/2019   CHK                 PRODUCTION SUPPORT SERVICES    PMCHK00000624    $2,785.13
                        12271   1/24/2019   CHK                 UNITED PARCEL SERVICE          PMCHK00000624    $8,730.09
                        12272   1/31/2019   CHK                 IFS FILING SYSTEMS LLC         CMTRX00002245   $22,000.00
                        12273   1/31/2019   CHK                 Mark Andy Print Products       PMCHK00000626    $2,585.84
                        12274   1/31/2019   CHK                 PRODUCTION SUPPORT SERVICES    PMCHK00000626   $16,878.16
                        12275   1/31/2019   CHK                 ULINE                          PMCHK00000626    $1,349.74
                        12276   1/31/2019   CHK                 UNITED PARCEL SERVICE          PMCHK00000626   $18,569.19
                        12277    2/6/2019   CHK                 IFS FILING SYSTEMS LLC         CMTRX00002257   $22,000.00
                        12278   2/19/2019   CHK                 IFS Filing System, LLC         CMTRX00002258   $50,000.00
                        12296   2/28/2019   CHK                 AARON MARKETING CO             PMCHK00000635     $434.07
                        12297   2/28/2019   CHK                 MONTENEGRO PAPER               PMCHK00000634   $20,001.93
                        12297   2/28/2019   CHK                 Braden Sutphin Ink Company     PMCHK00000635     $959.95
                        12298   2/27/2019   CHK                 IFS Filing System, LLC         CMTRX00002259   $25,000.00
                        12298   2/27/2019   CHK                 IFS Filing System, LLC         CMTRX00002260   $25,000.00
                        12298   2/28/2019   CHK                 DK SALES                       PMCHK00000635    $6,114.50
                        12299   2/28/2019   CHK                 Granville Owners' Associatio   PMCHK00000635     $250.00
                        12300   2/28/2019   CHK                 Printware                      PMCHK00000635    $1,146.88
                        12301   2/28/2019   CHK                 QUALITY EDGE CONVERTING LTD.   PMCHK00000635    $3,026.01
                        12302   2/28/2019   CHK                 TIME WARNER CABLE 702          PMCHK00000635     $731.19
                        12303   2/28/2019   CHK                 UNITED PARCEL SERVICE          PMCHK00000635    $9,808.94
                        12304   2/28/2019   CHK                 WASTE MANAGEMENT               PMCHK00000635    $2,247.25
                        12305   2/28/2019   CHK                 YRC ( Yellow & Roadway )       PMCHK00000635    $1,404.01
                        12306    3/1/2019   CHK                 AARON MARKETING CO             PMCHK00000636     $434.07
                        12307    3/1/2019   CHK                 Braden Sutphin Ink Company     PMCHK00000636     $959.95
                        12308    3/1/2019   CHK                 DK SALES                       PMCHK00000636    $6,114.50
                        12309    3/1/2019   CHK                 Granville Owners' Associatio   PMCHK00000636     $250.00
                        12310    3/1/2019   CHK                 Printware                      PMCHK00000636    $1,146.88
                        12311    3/1/2019   CHK                 QUALITY EDGE CONVERTING LTD.   PMCHK00000636    $3,026.01
                        12312    3/1/2019   CHK                 TIME WARNER CABLE 702          PMCHK00000636     $731.19
                        12313    3/1/2019   CHK                 UNITED PARCEL SERVICE          PMCHK00000636    $9,808.94
                        12314    3/1/2019   CHK                 WASTE MANAGEMENT               PMCHK00000636    $2,247.25
                        12315    3/1/2019   CHK                 YRC ( Yellow & Roadway )       PMCHK00000636    $1,484.94
                        12316    3/1/2019   CHK                 INTERNATIONAL PAPER INC        PMCHK00000637   $25,000.00
                        12317    3/1/2019   CHK                 BOB LARSEN                     PMCHK00000637     $511.34
                        12318    3/8/2019   CHK                 IFS Filing Systems, LLC        CMTRX00002261   $30,000.00
                        12319    3/8/2019   CHK                 KAREN J KUPKO‐MANG             PMCHK00000638    $3,222.62
                        12321   3/19/2019   CHK                 IFS Filing Systems             CMTRX00002262   $12,488.94
                        12322   3/20/2019   CHK                 IFS Filing Systems, LLC        CMTRX00002263    $9,399.60
                        12323   3/20/2019   CHK                 IFS Filing Systems, LLC        CMTRX00002263    $9,399.60
                        12324   3/21/2019   CHK                 11225 Heather LLC              PMCHK00000639   $40,677.99
         ACH 032919             3/29/2019   CHK                 SOUTHERN LABEL COMPANY         PMPAY00000106    $3,306.75
         ACH 032919             3/29/2019   CHK                 JALEMA, INC                    PMPAY00000106    $7,623.07
         DAJ000002102            1/3/2019   DAJ                 GATEWAY FEE JAN 2019           CMTRX00002200       $10.00


          Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                          Description: Main Document , Page 40 of 45
DAJ000002115    1/9/2019 DAJ   KEY BANK SVC CHG JAN 2019   CMTRX00002214   $1,330.81
DAJ000002119   1/10/2019 DAJ   KEY CC FEE JAN 2018         CMTRX00002218   $1,005.31




Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                Description: Main Document , Page 41 of 45
                                                  SoFA #4 (1-year)
KeyBank Account ending 7151

                      Date          Paid To/Rcvd From   Name                      Payment         Amount
                  2      8/9/2018   CHK                 IFS FILING SYSTEMS LLC    CMTRX00001953    $40,000.00
                  3      8/9/2018   CHK                 IFS FILING SYSTEMS LLC    CMTRX00001955    $40,000.00
                  4      9/6/2018   CHK                 IFS FILING SYSTEMS        CMTRX00002006    $41,000.00
                  7   10/11/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002068    $18,000.00
                  9   10/25/2018    CHK                 IFS FILING SYSTEMS, LLC   CMTRX00002087    $11,500.00
                 10    11/1/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002108     $9,000.00
              12037    6/14/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00001880    $75,000.00
              12038      7/5/2018   CHK                 IFS FILING SYSTEM LLC     CMTRX00001913    $12,000.00
              12039      7/5/2018   CHK                 PERMCLIP PRODUCTS         PMCHK00000557    $25,000.00
              12065    7/12/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000559    $25,000.00
              12067    7/19/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000561     $7,000.00
              12103    8/23/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000575
              12105    8/30/2018    CHK                 PERMCLIP PRODUCTS         PMPAY00000090   $13,000.00
              12107      9/6/2018   CHK                 PERMCLIP PRODUCTS         PMCHK00000577   $14,768.00
              12108    9/12/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000578   $15,000.00
              12114    9/18/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000580   $27,260.20
              12127    9/27/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000583   $11,000.00
              12128    10/4/2018    CHK                 CI FILING SYSTEMS LLC     CMTRX00002052    $6,138.86
              12129    10/4/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002052   $15,000.00
              12133    10/4/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000584   $25,000.00
              12140   10/11/2018    CHK                 IFS FILING SYSTEMS INC    CMTRX00002066   $18,000.00
              12141   10/11/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000588   $28,000.00
              12143   10/11/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002070   $14,000.00
              12144   10/18/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000591   $25,000.00
              12159   10/25/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000594   $13,968.00
              12170    11/1/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000597    $9,853.00
              12171    11/1/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000597   $15,147.00
              12185    11/8/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000601    $9,400.00
              12193   11/15/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000604   $21,025.78
              12194   11/16/2018    CHK                 CI FILING SYSTEMS LLC     CMTRX00002135   $11,000.00
              12202   11/21/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002140    $2,000.00
              12203   11/21/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000606   $21,150.94
              12226   11/29/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002148   $17,000.00
              12227   11/29/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000608    $6,000.00
              12230    12/5/2018    CHK                 IFS FILING SYSTEMS, LLC   CMTRX00002154   $10,000.00
              12232    12/5/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000610   $22,000.00
              12233   12/14/2018    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002174    $7,000.00
              12242   12/20/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000613   $15,000.00
              12251   12/27/2018    CHK                 PERMCLIP PRODUCTS         PMCHK00000615   $10,000.00
              12252   12/27/2018    CHK                 CI FILING SYSTEMS LLC     CMTRX00002189   $10,000.00
              12254      1/3/2019   CHK                 PERMCLIP PRODUCTS         PMCHK00000617   $23,687.80
              12257    1/10/2019    CHK                 CI FILING SYSTEMS LLC     CMTRX00002211   $16,000.00
              12258    1/10/2019    CHK                 PERMCLIP PRODUCTS         PMCHK00000619   $17,837.61
              12268    1/24/2019    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002239   $50,000.00
              12272    1/31/2019    CHK                 IFS FILING SYSTEMS LLC    CMTRX00002245   $22,000.00
              12277      2/6/2019   CHK                 IFS FILING SYSTEMS LLC    CMTRX00002257   $22,000.00
              12278    2/19/2019    CHK                 IFS Filing System, LLC    CMTRX00002258   $50,000.00
              12298    2/27/2019    CHK                 IFS Filing System, LLC    CMTRX00002259   $25,000.00
              12298    2/27/2019    CHK                 IFS Filing System, LLC    CMTRX00002260   $25,000.00


        Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                        Description: Main Document , Page 42 of 45
    12318    3/8/2019   CHK     IFS Filing Systems, LLC   CMTRX00002261   $30,000.00
    12321   3/19/2019   CHK     IFS Filing Systems        CMTRX00002262   $12,488.94
    12322   3/20/2019   CHK     IFS Filing Systems, LLC   CMTRX00002263    $9,399.60
    12323   3/20/2019   CHK     IFS Filing Systems, LLC   CMTRX00002263    $9,399.60




Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                Description: Main Document , Page 43 of 45
M&T Bank Account ending 7523

                   Date          Paid To/Rcvd From   Name                           Payment         Amount
              9810 1/10/2018     CHK                 CI FILING SYSTEMS, LLC         PMCHK00000533     $41,947.00
              9967 3/11/2018     CHK                 CI FILING SYSTEMS, LLC         PMCHK00000542      $3,721.14
              9988 3/14/2018     CHK                 CI FILING SYSTEMS, LLC         PMCHK00000543      $7,941.00
             10096 4/13/2018     CHK                 CI FILING SYSTEMS LLC          CMTRX00001774     $11,261.23
         DAJ000001 1/31/2018     DAJ                 CI & IFS PR PMT PD 1‐5‐18      CMTRX00001742    $109,251.13
         DAJ000001 1/31/2018     DAJ                 IFS ‐ PR PD 1‐19‐18            CMTRX00001745     $61,923.36
         DAJ000001 1/31/2018     DAJ                 IFS ‐ PR PD 1‐26‐18            CMTRX00001747     $57,204.19
         DAJ000001 2/28/2018     DAJ                 IFS ‐ PR PD 2‐2‐18             CMTRX00001750     $57,813.56
         DAJ000001 2/28/2018     DAJ                 IFS ‐ PR PD 2‐9‐18             CMTRX00001753     $57,559.35
         DAJ000001 2/28/2018     DAJ                 IFS ‐ PR PD 2‐16‐18            CMTRX00001754     $62,489.46
         DAJ000001 2/28/2018     DAJ                 IFS ‐ PR PD 2‐23‐18            CMTRX00001756     $59,111.37
         DAJ000001 3/31/2018     DAJ                 IFS ‐ PR PD 3‐2‐18             CMTRX00001757     $64,176.81
         DAJ000001 3/31/2018     DAJ                 IFS ‐ PR PD 3‐9‐18             CMTRX00001760     $62,023.11
         DAJ000001 3/31/2018     DAJ                 IFS ‐ PR PD 3‐16‐18            CMTRX00001761     $65,663.85
         DAJ000001 3/31/2018     DAJ                 IFS ‐ PR PD 3‐23‐18            CMTRX00001762     $59,111.23
         DAJ000001 3/31/2018     DAJ                 IFS ‐ PR PD 3‐30‐18            CMTRX00001763     $53,620.59
         DAJ000001 4/6/2018      DAJ                 IFS ‐ PR PD 4‐6‐18             CMTRX00001764     $54,146.15
         DAJ000001 3/15/2018     DAJ                 IFS WIRE FOR CI 3‐15‐18        CMTRX00001770      $1,406.88
         DAJ000001 3/23/2018     DAJ                 IFS WIRE FOR CI 3‐23‐18        CMTRX00001771      $4,035.95
         DAJ000001 4/13/2018     DAJ                 IFS PR PD 4‐13‐18              CMTRX00001773     $55,810.94
         DAJ000001 4/24/2018     DAJ                 IFS PD QUALITY EDGE FOR CI     CMTRX00001782      $3,179.83
         DAJ000001 5/23/2018     DAJ                 IFS WIRE TO QUA ED FOR CI      CMTRX00001852      $1,498.53
         DAJ000001 6/29/2018     DAJ                 RECL 6‐29‐18 BELONGS TO IFS    CMTRX00001903       $353.75
         DAJ000001 5/14/2018     DAJ                 CI CC SALES 5‐14‐18 2 NOT IF   CMTRX00001929       $985.48
         DAJ000001 5/8/2018      DAJ                 RECLASS LB 5‐8‐18 BELONGS CI   CMTRX00001940       $164.40
         DAJ000001 8/3/2018      DAJ                 RECLASS LB 8‐3‐18 SB IFS       CMTRX00002035      $1,333.12
         IAJ0000016 1/29/2018    IAJ                 REC‐1‐29‐18 #4 CI AMAZON       CMTRX00001676      $6,634.05
         IAJ0000016 3/6/2018     IAJ                 LB 3‐6‐18 BELONGS TO CI        CMTRX00001717       $544.40
         IAJ0000016 3/20/2018    IAJ                 LB 3‐20‐18 BELONGS TO CI       CMTRX00001722       $572.00
         IAJ0000016 3/26/2018    IAJ                 LB 3‐26‐18 BELONGS TO CI       CMTRX00001724       $403.51
         IAJ0000016 3/30/2018    IAJ                 LB 3‐30‐18 BELONGS TO CI       CMTRX00001736       $251.79
         IAJ0000016 4/2/2018     IAJ                 LB 4‐2‐18 BELONGS TO CI        CMTRX00001737       $204.00
         IAJ0000016 4/3/2018     IAJ                 LB 4‐3‐18 BELONGS TO CI        CMTRX00001738         $92.80
         IAJ0000017 1/31/2018    IAJ                 TRANSFER CI TO IFS FOR PR      CMTRX00001741     $55,436.46
         IAJ0000017 4/6/2018     IAJ                 LB 4‐6‐18 BELONGS TO CI        CMTRX00001767       $347.76
         IAJ0000017 2/21/2018    IAJ                 CC PMT BELONGS TO CI           CMTRX00001772       $620.00
         IAJ0000017 4/19/2018    IAJ                 LB 4‐19‐18 BELONGS TO CI       CMTRX00001776       $540.75
         IAJ0000017 5/1/2018     IAJ                 LB 5‐1‐18 BELONGS TO CI        CMTRX00001779       $214.50
         IAJ0000017 5/7/2018     IAJ                 REC‐5‐7‐18 #4 BELONGS TO CI    CMTRX00001790     $23,548.78
         IAJ0000017 5/7/2018     IAJ                 LB 5‐7‐18 #4 BELONGS TO CI     CMTRX00001792      $4,889.42
         IAJ0000017 5/10/2018    IAJ                 REC‐5‐10‐18 #1 CI REIMBURSE    CMTRX00001832      $1,787.59
         IAJ0000017 5/14/2018    IAJ                 LB 5‐14‐18 BELONGS TO CI       CMTRX00001833      $2,512.65
         IAJ0000018 5/18/2018    IAJ                 LB 5‐18‐18 BELONGS TO CI       CMTRX00001849         $94.71
         IAJ0000018 5/30/2018    IAJ                 LB 5‐30‐18 BELONGS TO CI       CMTRX00001860       $177.00
         IAJ0000018 8/3/2018     IAJ                 LB 8‐3‐18 BELONGS TO IFS       CMTRX00001944      $1,333.12
         IAJ0000019 7/31/2018    IAJ                 RECLASS PMT WENT IN CI         CMTRX00001967       $222.48
         IAJ0000020 10/5/2018    IAJ                 TRANS CI TO IFS ‐ CI OWES      CMTRX00002057      $2,400.00
         IAJ0000020 11/8/2018    IAJ                 LOAN FROM CI 11‐8‐18           CMTRX00002120     $18,000.00
         IAJ0000020 11/2/2018    IAJ                 LOAN FROM CI M&T ACCT TO IFS   CMTRX00002169     $16,000.00
         IAJ0000020 12/14/2018   IAJ                 LOAN FROM CI TO IFS 12‐14‐18   CMTRX00002177     $16,000.00
         WDL00000 3/9/2018       WDL                 IFS WIRE FOR CI 3‐9‐18         CMTRX00001769      $4,308.57
         IAJ0000021 1/25/2019    IAJ                 REC‐1‐25‐19 #3 BELONGS TO CI   CMTRX00002241       $343.20


        Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                        Description: Main Document , Page 44 of 45
IAJ0000021 1/28/2019 IAJ      LB 1‐28‐19 BELONGS TO CI   CMTRX00002243     $223.30
IAJ0000021 1/31/2019 IAJ      TRANS CI TO IFS ‐ LOAN     CMTRX00002255   $36,000.00




Case 1-19-10412-CLB, Doc 71, Filed 04/25/19, Entered 04/25/19 16:19:12,
                Description: Main Document , Page 45 of 45
